Conference Call Transcript GulfMark Offshore Announces Closing of Rigdon Marine Transaction Event Date/Time: July 8, 2008, 9:00 AM ET CORPORATE PARTICIPANTS David Butters GulfMark Offshore - Chairman Ed Guthrie GulfMark Offshore - CFO Bruce Streeter GulfMark Offshore - CEO, President CONFERENCE CALL PARTICIPANTS Victor Marchon RBC Capital Markets - Analyst PRESENTATION Operator Good morning. I'll be your conference operator today. At this time I would like to welcome everyone to the GulfMark Offshore conference call. All lines have been placed on mute to prevent any background noise. After the speakers' remarks, there will be a question-and-answer session. (OPERATOR INSTRUCTIONS) Thank you. Mr. David Butters, you may begin your conference. David Butters - GulfMark Offshore - Chairman Thank you, and welcome everyone to the special conference call on GulfMark Offshore.
